PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,819,988 
Issued: 27 Oct 2020
Application No. 15/899,585
Filed: 20 Feb 2018
For: MOVING IMAGE ENCODING APPARATUS, MOVING IMAGE DECODING APPARATUS, MOVING IMAGE ENCODING METHOD, MOVING IMAGE DECODING METHOD, AND COMPUTER READABLE STORAGE MEDIUM


:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.55(f), filed July 29, 2020, to accept a certified copy of a foreign application.

The petition is GRANTED.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The Office acknowledges receipt of the certified copy of Japanese Patent Application No. 2015-166051 on August 3, 2020.  As such, all of above listed requirements have been fulfilled.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3206.  



/LIANA S WALSH/Lead Paralegal Specialist, OPET